KANSAS CITY LIFE INSURANCE COMPANY Kansas City Life Variable Annuity Separate Account Kansas City Life Variable Life Separate Account Supplement dated August 13, 2015 to the Prospectuses dated May 1, 2015 for the Century II Variable Annuity Contract Century II Affinity Variable Annuity Contract Century II Freedom Variable Annuity Contract Century II Single Premium Affinity Variable Annuity Contract Century II Variable Universal Life Insurance Contract Century II Alliance Variable Universal Life Insurance Contract Century II Survivorship Variable Universal Life Insurance Contract Century II Heritage Survivorship Variable Universal Life Insurance Contract Century II Accumulator Variable Universal Life Insurance Contract Effective August 1, 2015, the Prospectuses are amended as follows: Under the heading “Annual Portfolio Operating Expenses” please replace the information relating to American Century Variable Portfolios, Inc. and American Century Variable Portfolios II, Inc. with the following: Portfolio Management Fees 12b-1/ Service Fees Other Expenses Acquired Fund Fees and Expenses Total Portfolio Annual Operating Expenses Contractual Fee Waiver or Expense Reimbursement Total Portfolio Annual Operating Expenses After Reimbursement American Century Variable Portfolios, Inc. American Century VP Capital Appreciation Fund – Class I 1.00% NA 0.00% NA 1.00% 0.01%1 0.99% American Century VP Income & Growth Fund – Class I 0.70% NA 0.00% NA 0.70% NA NA American Century VP International Fund – Class I 1.33% NA 0.00% NA 1.33% 0.31%2 1.02% American Century VP Mid Cap Value Fund – Class I 1.00% NA 0.01% NA 1.01% 0.12%3 0.89% American Century VP Ultra®Fund – Class I 1.00% NA 0.00% NA 1.00% 0.15%4 0.85% American Century VP Value Fund – Class I 0.96% NA 0.00% NA 0.96% 0.18%5 0.78% American Century Variable Portfolios II, Inc. American Century VP Inflation Protection Fund – Class II 0.47% 0.25% 0.00% NA 0.72% NA NA 1 Effective August 1, 2015, the advisor has agreed to waive 0.01 percentage points of the fund’s management fee. The advisor expects this waiver to continue until April 30, 2017 and cannot terminate it prior to such date without the approval of the Board of Directors. 2 Effective August 1, 2015, the advisor has agreed to waive 0.31 percentage points of the fund’s management fee. The advisor expects this waiver to continue until April 30, 2017 and cannot terminate it prior to such date without the approval of the Board of Directors. 3 Effective August 1, 2015, the advisor has agreed to waive 0.12 percentage points of the fund’s management fee. The advisor expects this waiver to continue until April 30, 2017 and cannot terminate it prior to such date without the approval of the Board of Directors. 4 Effective August 1, 2015, the advisor has agreed to waive 0.15 percentage points of the fund’s management fee. The advisor expects this waiver to continue until April 30, 2017 and cannot terminate it prior to such date without the approval of the Board of Directors. 5 Effective August 1, 2015, the advisor has agreed to waive 0.18 percentage points of the fund’s management fee. The advisor expects this waiver to continue until April 30, 2017 and cannot terminate it prior to such date without the approval of the Board of Directors. THIS SUPPLEMENT SHOULD BE READ CAREFULLY TOGETHER WITH THE PROSPECTUS, AND BOTH DOCUMENTS SHOULD BE KEPT TOGETHER FOR FUTURE REFERENCE.
